Exhibit Letter to Shareholders Dear Shareholder: I am pleased to have the opportunity to share with you the highlights of 2008 and our plans for 2009. Lorus has continued to make significant progress over the past year that continues to bring us closer to our goalin thefight against cancer. Over the past two years Lorus has made important strategic and operational changes to better position the Company for success while our underlying philosophy and mandate remains the same: focus on innovation and quality.
